t c summary opinion united_states tax_court princess stephan obriot petitioner v commissioner of internal revenue respondent docket no 5465-o0s filed date princess stephan obriot pro_se ross m greenberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for the tax years and respectively the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to the head-of--household filing_status whether petitioner is entitled to child care credits and whether petitioner is entitled to earned_income credits some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in port richey florida at the time that she filed her petition for clarity and convenience we have combined our findings_of_fact and discussions of pertinent legal issues during the years in issue petitioner worked as a laborer building concert stages petitioner has a daughter ayla olsen ayla who was born in petitioner was not married during the years in issue during and petitioner and ayla lived with petitioner’s parents peter and katherine stephan the stephans petitioner reported dollar_figure and dollar_figure in adjusted_gross_income on her federal_income_tax returns for and respectively for and petitioner reported her filing_status as head-of-household petitioner claimed a dependency_exemption - - deduction for ayla a child care expense credit and an earned_income_credit for each of the tax years and respondent issued a notice_of_deficiency for each of the years and respondent disallowed the claimed dependency_exemption deduction for each of the tax years on the basis that petitioner failed to establish that she provided more than one-half of ayla’s support respondent disallowed the claimed head-of-household filing_status on the basis that petitioner failed to establish that she paid more than one-half of the household expenses respondent disallowed petitioner’s child_care_credit for each of the years in issue because petitioner failed to establish that she maintained a household and failed to substantiate the amounts paid ’ finally respondent disallowed petitioner’s earned_income_credit for each of the years in issue on the ground that the stephans’ modified_adjusted_gross_income was higher than petitioner’s in both and the first issue for our consideration is whether petitioner is entitled to a dependency_exemption deduction for ayla for each of the years in issue a taxpayer is allowed a deduction for a dependent such as a daughter for whom the taxpayer has provided over one-half of her support sec_15l a c and a ' respondent conceded that petitioner substantiated payments for child care in the amounts of dollar_figure for and dollar_figure for - the term support includes food shelter clothing medical_care and dental care education child care and the like 274_f2d_448 9th cir allowing child care expense to be factored into determination of whether taxpayer contributed more than one-half of the support of a claimed dependent affg 30_tc_926 sec_1_152-1 income_tax regs to determine whether a taxpayer has provided more than one- half of the support of an individual the entire amount of support which the individual received from the taxpayer is compared to the entire amount of support which the individual received from all sources sec_1_152-1 income_tax regs we thus compare the entire amount expended for ayla’s support to the amount provided by petitioner from a review of the record we conclude that the amounts expended as support for ayla and the amounts provided by petitioner are as follows total support for ayla support from petitioner rent dollar_figure so utilities food big_number big_number clothing medical etc child care big_number big_number total big_number big_number total support for ayla support from petitioner rent dollar_figure utilities food big_number big_number clothing medical etc child care big_number big_number total big_number big_number we briefly explain our conclusions below during and petitioner and ayla lived in the house belonging to the stephans in jonesboro georgia petitioner occupied the partially completed basement and ayla occupied one of the three bedrooms petitioner ayla and the stephans shared use of the kitchen and family room the amount expended for ayla includes one quarter of the rental value of the house in which she lived see reed v commissioner tcmemo_1980_333 based on the record we conclude that the fair rental value was dollar_figure per month or dollar_figure per year the portion expended for ayla is dollar_figure for each year petitioner did not pay rent on the allocable portion of the fair market rental value of the house that she and ayla occupied one quarter of the total water gas and electricity bills utility bills is allocable to ayla’s support id we conclude the total utility costs of the household were dollar_figure in and dollar_figure in ayla’s allocable share of utility costs was dollar_figure - - and dollar_figure for and respectively petitioner gave the stephans money each month for utilities the stephans paid the utility bills from a combination of petitioner’s contributions and their own funds we are satisfied that the amount expended by petitioner for utilities exceeded ayla’s allocable share petitioner purchased all of the groceries for herself and ayla the total amount of support for ayla includes one-half of the amount spent by petitioner on food we conclude that the amount expended for ayla’s support was dollar_figure in each of and petitioner paid for all of ayla’s additional expenses including ayla’s medical_expenses that were not covered by medicare dental care and clothes the amounts petitioner spent on these items are included in the amount of support for ayla the medicare benefits that ayla received are not included in the entire amount of her support 554_f2d_564 2d cir affg 64_tc_720 revrul_79_173 1979_1_cb_86 we conclude that the amount of additional expenses for ayla was dollar_figure in each of and petitioner paid for ayla to attend two day care centers one of which was subsidized the amounts spent on ayla’s day care centers including the subsidies are included in the entire amount of ayla’s support however the subsidies are not treated as contributions made by petitioner cf 25_tc_1043 determining that tuition paid_by the state for child care was not treated as paid_by taxpayer parents turecamo v commissioner supra we conclude that petitioner provided over one-half of ayla’s support in and accordingly petitioner is entitled to the dependency_exemption deduction for both and the next issue is whether petitioner is entitled to head-of- household filing_status in order to qualify for head-of- household filing_status petitioner must satisfy the reguirements of sec_2 under sec_2 an unmarried person may claim head-of-household status if the taxpayer maintains as her home a household which constitutes the principal_place_of_abode of inter alia a daughter of the taxpayer for more than one-half of such taxable_year a taxpayer is considered the head of a household if she is not married not a surviving_spouse and if among other choices she maintains as her home a household which constitutes the principal_place_of_abode of an individual including a daughter of the taxpayer sec_1_2-2 income_tax regs maintaining a household requires paying more than one-half of the expenses of the household for the taxable_year sec_1 d income_tax regs expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises but do not include - items such as clothing education and medical treatment sec_1_2-2 income_tax regs we found petitioner and mr stephan to be credible and forthright witnesses based on all the evidence we conclude that petitioner paid more than one-half of the expenses for her household accordingly petitioner qualifies for the head-of- household filing_status for and the next issue for decision is whether petitioner is entitled to child care credits for and under sec_21 a taxpayer who maintains a household may receive as a credit a certain percentage of employment-related_expenses for a gualifying individual a qualifying_individual includes a child under the age of who is a dependent of the taxpayer under sec_152 for the purpose of the sec_15l1 c dependency_exemption deduction sec_21 a employment-related_expenses are those incurred to care for a gualifying individual but only if they are incurred to enable the taxpayer to be gainfully_employed sec_21 a these expenses include child care services such as nursery school sec_1 44a-1 c i income_tax regs ’ as previously indicated petitioner provided more than one- half of the cost of maintaining the household petitioner’s sec_44a was redesignated as sec_21 for tax years beginning after date pursuant to sec_471 of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_826 - child care costs were incurred to care for ayla her qualifying_child while petitioner worked as previously indicated ayla qualifies as petitioner’s dependent for and asa result petitioner is entitled to the full child care credits for and the final issue for decision is whether petitioner is entitled to earned_income credits bic for and under sec_32 a taxpayer may be allowed an eic if she is an eligible_individual an eligible_individual includes one who has a qualifying_child for the taxable_year sec_32 a under sec_32 b a qualifying_child includes a daughter of the taxpayer or a descendant of a daughter the qualifying_child must have the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year under sec_32 a and the child must not have attained the age of under sec_32 c additionally in order to receive the eic the taxpayer must have identified the child on her return under the identification rule_of sec_32 d but need not have so identified the child to be an eligible_individual with respect to that qualifying_child the identification rule under sec_32 d is effective for both and we previously discussed the identification rule and the constitutionality of its retroactive_amendment in sutherland v continued - under sec_32 the so-called tie breaker rule if there are two or more eligible individuals who could receive the eic with respect to that qualifying_child only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as the eligible_individual with respect to the qualifying_child sutherland v commissioner tcmemo_2001_8 jackson v commissioner tcmemo_1996_54 ayla had the same principal_place_of_abode as both petitioner and the stephans for more than one-half of and ayla is petitioner’s daughter and she is also a descendant of the stephans’ daughter ayla had not attained by the close of either or ayla could be a qualifying_child for either petitioner or the stephans and either petitioner or the stephans could be the qualifying_individual or individuals the stephans filing jointly reported gross_income in the amount of dollar_figure for and dollar_figure for the stephans’ modified_adjusted_gross_income for both and was higher than petitioner’s accordingly upon the application of the tie breaker rule the stephans are treated a sec_3 continued commissioner tcmemo_2001_8 also we discussed the issue as specific to petitioner for the taxable years and in another summary opinion the eligible individuals with respect to ayla under sec_32 c whether the stephans identified ayla as a qualifying_child and elected the eic on their income_tax returns for and is not relevant to the determination of who the eligible_individual is with respect to ayla merely their qualification as eligible individuals with respect to ayla under sec_32 c is sufficient to deny petitioner the eic for and respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
